
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 535
		IN THE HOUSE OF REPRESENTATIVES
		
			February 1, 2012
			Mr. Lewis of Georgia
			 (for himself, Ms. Moore,
			 Ms. McCollum,
			 Ms. Norton,
			 Mr. Sablan, and
			 Mr. Conyers) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for designation of the
		  month of February 2011 as National Teen Dating Violence Awareness and
		  Prevention Month.
	
	
		Whereas while dating, domestic, and sexual violence and
			 stalking affect women regardless of age, teens and young women are especially
			 vulnerable;
		Whereas according to the recent Centers for Disease
			 Control and Prevention’s (CDC) National Intimate Partner and Sexual Violence
			 survey, the majority of victimization starts early in life as most rape and
			 intimate partner violence is first experienced before age 24;
		Whereas according to Liz Claiborne’s 2009 Parent/Teen
			 Dating Violence Poll, approximately 1 in 3 adolescent girls in the United
			 States is a victim of physical, emotional, or verbal abuse from a dating
			 partner, a rate that far exceeds victimization rates for other types of
			 violence affecting youth;
		Whereas according to the CDC’s Youth Risk Behavior
			 Surveillance System (YRBSS), nearly 10 percent of high school students have
			 been hit, slapped, or physically hurt on purpose by a boyfriend or girlfriend
			 in the past year;
		Whereas according to the American Journal of Public
			 Health, more than 1 in 4 teenagers have been in a relationship where a partner
			 is verbally abusive;
		Whereas according to data from the YRBSS, almost 20
			 percent of teen girls who were exposed to physical dating violence did not
			 attend school on 1 or more occasions during the past 30 days due to feeling
			 unsafe at school or on the way to or from school;
		Whereas violent relationships in adolescence can have
			 serious ramifications for victims, putting them at higher risk for substance
			 abuse, eating disorders, risky sexual behavior, suicide, and adult
			 revictimization;
		Whereas being physically and sexually abused leaves teen
			 girls up to 6 times more likely to become pregnant and more than twice as
			 likely to contract a sexually transmitted disease;
		Whereas according to a recent study published in the
			 Archives of Pediatrics & Adolescent Medicine, more than half of teens and
			 young adults treated at an inner-city emergency room said they had been a
			 victim or perpetrator of dating violence;
		Whereas nearly 3 in 4 “tweens”, individuals who are
			 between the ages of 11 and 14, report that dating relationships usually begin
			 at age 14 or younger and about 72 percent of eighth and ninth graders report
			 “dating”;
		Whereas 1 in 5 tweens say that their friends are victims
			 of dating violence, and nearly half of tweens who are in relationships know
			 friends who are verbally abused;
		Whereas more than 3 times as many tweens (20 percent) as
			 parents of tweens (6 percent) admit that parents know little or nothing about
			 the dating relationships of tweens;
		Whereas according to Liz Claiborne Inc.’s 2009 Parent/Teen
			 Dating Violence Poll, although 82 percent of parents are confident that they
			 could recognize the signs if their child was experiencing dating abuse, a
			 majority of parents (58 percent) could not correctly identify all the warning
			 signs of abuse;
		Whereas 74 percent of teenage boys and 66 percent of
			 teenage girls say that they have not had a conversation with a parent about
			 dating abuse in the past year;
		Whereas according to a National Crime Prevention Council
			 survey, 43 percent of middle and high school students reported experiencing
			 cyberbullying in the past year;
		Whereas 1 in 4 teens in a relationship say that they have
			 been called names, harassed, or put down by their partner through cellphones
			 and texting;
		Whereas 3 in 10 young people have “sexted”, and 61 percent
			 of young people who have “sexted” report being pressured to do so at least
			 once;
		Whereas according to Liz Claiborne Inc.’s 2010 College
			 Dating Violence and Abuse Poll, 43 percent of dating college women who date
			 report experiencing violent and abusive dating behaviors;
		Whereas 70 percent of college students who were in an
			 abusive relationship failed to realize that they were in an abusive
			 relationship, and 60 percent of such students said that no one stepped in to
			 help them;
		Whereas the severity of violence among intimate partners
			 has been shown to be greater in cases where the pattern of violence was
			 established in adolescence;
		Whereas primary prevention programs are a key part of
			 addressing teen dating violence, and many successful examples of such programs
			 include education, community outreach, and social marketing campaigns that are
			 culturally appropriate;
		Whereas educating middle school students and their parents
			 about the importance of building healthy relationships and preventing teen
			 dating violence is key to deterring abuse before it begins;
		Whereas skilled assessment and intervention programs are
			 also necessary for youth victims and abusers; and
		Whereas the establishment of National Teen Dating Violence
			 Awareness and Prevention Month will benefit schools, communities, and families
			 regardless of socioeconomic status, race, or sex: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation National
			 Teen Dating Violence Awareness and Prevention Month;
			(2)supports
			 communities in empowering teens to develop healthier relationships throughout
			 their lives; and
			(3)calls upon the
			 people of the United States, including youth, parents, schools, law
			 enforcement, State and local officials, and interested groups to observe
			 National Teen Dating Violence Awareness and Prevention Month with appropriate
			 programs and activities that promote awareness and prevention of teen dating
			 violence in their communities.
			
